REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 8,982,073, which included original patent claims 1–15.  Applicant requested amendment of the claims on 1/4/2022.  Claims 1, 13, 15 and 18–34 are pending.

Declaration and Reason for Reissue
This reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The Patentee errored in claiming less than he had the right to claim in the patent. Amended independent claims 1 and 13 claim embodiments that were disclosed but not covered in the patent. For instance, amended Independent claim 1 is directed to a method comprising determining an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user, and amended independent claim 13 is directed to a terminal comprising a processor configured to determine an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user. Accordingly, amended independent claims 1 and 13 are directed to embodiments disclosed but not covered in the patent.” (2/8/2021 declaration p. 2).

Declaration and Reason for Reissue
Claim 1 sets forth a step of “determining a user attribute . . . when the user 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 13, 15 and 18–34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of claims 1 and 13 require the steps of (or a processor configured for):

The information in TABLE 2 (at 7:17–32 of the patent) is used to determine an instruction that is “corresponding” to the elements of the above claimed phrase.  While the claim no longer explicitly requires “determining an attribute of a user operating a terminal”, the claim cannot be accomplished without knowing the attribute of the user.  That is to say, the information in TABLE 2 cannot be used to accomplish the claimed determining . . . [an] instruction corresponding to the pressure value, pressure duration and user attribute without establishing what user attribute is applicable.  In the context of TABLE 2, knowing whether the user is a “Kid”, “Adult” or a “Senior” is necessary to accomplish the claimed invention.
The disclosure indicates that:
“Further, the mobile terminal may determine an attribute of the user by detecting biologic characteristic information of the user, and call the correspondence between the pressure parameters and the operative instructions according to the attribute of the user, without manual setting by the user according to the attributes of different users. For example, when a user starts to operate a mobile terminal, the mobile terminal may detect the attribute of the user by collecting the biologic characteristic information of the user. If the user is detected to be a kid, the correspondence between the operative instructions and the pressure parameters which is suitable for kids may be called automatically” (6:65–7:9).
“By determining the attribute of the user, the pressure parameters to be called are determined” (7:15–16).
“The detection of the biologic characteristics may be face recognition, finger-print recognition, voice recognition, or the like. The embodiments are not limited to the 
Applicant has not however explained how one of ordinary skill would or could determine an attribute of the user by detecting biologic characteristic information of the user.  At best, the disclosure (i.e. at 7:34–37) mentions only face recognition, finger-print recognition, or voice recognition as techniques to “determine” user attributes such as (presumably) their fingerprint, face or voice attributes.  Applicant does not assert how they intend to arrive at determining whether the user has a kid or an adult or a senior attribute, nor does applicant explain how one of ordinary skill could accomplish this determination.  How would acquiring a fingerprint determine that the user is a senior, as an example?  The disclosure lacks any indication of what techniques are to be used in determining age-based attributes, nor any teachings to accomplish any such techniques.  
Given that applicant fails to assert how they intend to arrive at determining an age (or a gender) attribute the Wands Factors1 such as the quantity of experimentation necessary, the presence or absence of working examples and the state of the prior art on this topic cannot be effectively judged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1, 13, 15, 18–23 and 26–31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0248948 (Griffin).
Applicant enjoys foreign priority to 4/30/2010 (for CN 201010169417) and to 1/6/2010 (for CN 201010042617).  These priority benefits however are dependent on support for the claimed subject matter.  The pending reissue claims are seemingly supported in part or in whole by figure 2, page 5 of CN 201010169417, filed 4/30/2010.  Such a figure is not present in CN 201010042617, filed 1/6/2010, indicating that the reissue claims lack support in this disclosure.  Therefore, applicant’s reissue claims include foreign priority 
1. A method comprising:
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).
“TOUCH-SENSITIVE DEVICE AND METHOD OF CONTROL” (Griffin at TITLE).
determining a user attribute by detecting biologic characteristic information of a user when the user starts to operate a terminal;
“The portable electronic device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118 . . . to establish at least one baseline for one or more touch thresholds” (Griffin ¶ 0033).
“User parameters reflect the user's touch profile/preferences” (Griffin ¶ 0040).
“A smaller contact area may result in the touch threshold being decreased, for example, because a user may have smaller fingers and/or a lighter touch. A larger contact area may result in the touch threshold being increased, for example, because a user may have larger fingers and/or a heavier touch” (Griffin ¶ 0046).
Any of: determining the size of the user's detected finger touch, the training inputs or the user's finger touch profile/preferences can represent “determining a user attribute by detecting biologic characteristic information of a user”.  The training described by Griffin occurs when the user starts to operate the terminal.
obtaining a pressure parameter applied by the user operating the terminal on a screen of the terminal, wherein the pressure parameter comprises a pressure value and a duration of the pressure value;
“One or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118. The processor 102 may determine 
“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determining one operative instruction from a plurality of operative instructions, wherein the operative instruction corresponds to the pressure value, the duration of the pressure value, and the user attribute of the user operating the terminal, and wherein the plurality of operative instructions comprises different operative instructions corresponding to different pressure values, different duration values, and different user attributes; and
“A touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force. Multiple touch thresholds may be applicable for a touch, and different values of touch thresholds may be associated with different functions or input. For example, a force below a first force threshold may result in panning an image, a force above the first force threshold and below a second force threshold may result in zooming on the image, and a force above the second force threshold may result in displaying the image in a default or initial state.  Different touch thresholds may be associated with different touch characteristics. For example, a touch that has a contact area between a first size and a second size may trigger highlighting of a selection option; when the touch duration meets a time threshold, a different selection option is highlighted; and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected. Other combinations are possible” (Griffin ¶ 0032). 
	Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what corresponding operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile.  Different users will have different profiles which specify different instructions corresponding to different combinations of pressure and duration:

“When a touch is detected at 702, values of one or more various parameters are identified at 704. Optionally, the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters. The parameters may include, for example, touch parameters, function parameters, ambient parameters, and user parameters . . . User parameters reflect the user's touch profile/preferences, typing habits and tendencies, historical data related to the user, and so forth” (Griffin ¶ 0040).
“Touch thresholds may be modified based on user parameters such as user history, user profile, and manual threshold settings. The user history may contain information such as a user's tendencies or habits when touching selection options . . . and other parameters related to the history of one or more users of the portable electronic device 100 . . . A user profile may include parameter preferences entered into the portable electronic device 100 by the user, such as touch duration, touch/key rate, tap interval, hover period, swipe sensitivity, tactile feedback intensity, and so forth . . . The device may also provide a user with a manual setting or adjustment for one or more touch thresholds” (Griffin ¶ 0050).
performing the one operative instruction.
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).

13. A terminal comprising: a display screen; a processor coupled to the display screen; and a non-transitory computer readable storage medium coupled to the processor, wherein the non-transitory computer readable storage medium stores a program, and when the program is executed by the processor, the processor is configured to:
“The portable electronic device 100 includes an operating system 146 and software programs or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110” (Griffin ¶ 0020).
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).
“TOUCH-SENSITIVE DEVICE AND METHOD OF CONTROL” (Griffin at TITLE).
determine a user attribute by detecting biologic characteristic information of a user when the user starts to operate the terminal;
“The portable electronic device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118 . . . to establish at least one baseline for one or more touch thresholds” (Griffin ¶ 0033).
“User parameters reflect the user's touch profile/preferences” (Griffin ¶ 0040).
“A smaller contact area may result in the touch threshold being decreased, for example, because a user may have smaller fingers and/or a lighter touch. A larger contact area may result in the touch threshold being increased, for example, because a user may have larger fingers and/or a heavier touch” (Griffin ¶ 0046).
Any of: determining the size of the user's detected finger touch, the training inputs or the user's finger touch profile/preferences can represent “determining a user attribute by detecting biologic characteristic information of a user”.  The training described by Griffin occurs when the user starts to operate the terminal.
obtain a pressure parameter applied by the user operating the terminal on the display screen of the terminal, wherein the pressure parameter comprises a pressure value and duration of the pressure value;

“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determine one operative instruction from a plurality of operative instructions, wherein the one operative instruction corresponds to the pressure value, the duration of the pressure value, and the user attribute of the user operating the terminal, and wherein the plurality of operative instructions comprises different operative instructions corresponding to different pressure values, different duration values, and different user attributes; and
“A touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force. Multiple touch thresholds may be applicable for a touch, and different values of touch thresholds may be associated with different functions or input. For example, a force below a first force threshold may result in panning an image, a force above the first force threshold and below a second force threshold may result in zooming on the image, and a force above the second force threshold may result in displaying the image in a default or initial state.  Different touch thresholds may be associated with different touch characteristics. For example, a touch that has a contact area between a first size and a second size may trigger highlighting of a selection option; when the touch duration meets a time threshold, a different selection option is highlighted; and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected. Other combinations are possible” (Griffin ¶ 0032). 
	Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what corresponding operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile.  Different users will have different profiles which specify different instructions 
“Touch thresholds are modifiable . . . Baseline thresholds may be established . . . device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118, for example, entering characters via virtual keys 604, typing quickly, drawing shapes, and other touch actions that provide training information. The device 100 collects data from the touches to establish at least one baseline for one or more touch thresholds. A touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet.” (Griffin ¶ 0033).
“When a touch is detected at 702, values of one or more various parameters are identified at 704. Optionally, the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters. The parameters may include, for example, touch parameters, function parameters, ambient parameters, and user parameters . . . User parameters reflect the user's touch profile/preferences, typing habits and tendencies, historical data related to the user, and so forth” (Griffin ¶ 0040).
“Touch thresholds may be modified based on user parameters such as user history, user profile, and manual threshold settings. The user history may contain information such as a user's tendencies or habits when touching selection options . . . and other parameters related to the history of one or more users of the portable electronic device 100 . . . A user profile may include parameter preferences entered into the portable electronic device 100 by the user, such as touch duration, touch/key rate, tap interval, hover period, swipe sensitivity, tactile feedback intensity, and so forth . . . The device may also provide a user with a manual setting or adjustment for one or more touch thresholds” (Griffin ¶ 0050).
perform the one operative instruction.
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).

15. The terminal of claim 13, wherein the terminal is a cell phone.


18. The method of claim 1, wherein the attribute of the user operating the terminal comprises an age attribute of the user operating the terminal.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

19. The method of claim 18, wherein the age attribute of the user operating the terminal comprises that the user operating the terminal is an adult.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

20. The method of claim 18, wherein the age attribute of the user operating the terminal comprises that the user operating the terminal is a senior.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

21. The method of claim 18, wherein the age attribute of the user operating the terminal comprises that the user operating the terminal is a kid.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

22. The method of claim 1, wherein performing the one operative instruction comprises opening a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

23. The method of claim 1, wherein performing the one operative instruction comprises closing a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

26. The method of claim 1, wherein performing the one operative instruction comprises zooming out a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

27. The method of claim 1, wherein performing the one operative instruction comprises zooming in a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

28. The terminal of claim 13, further comprising a resistive strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

29. The terminal of claim 13, further comprising a semiconductor strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may 

30. The terminal of claim 13, further comprising a piezoresistive pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

31. The terminal of claim 13, further comprising an inductive pressure sensor, a capacitive pressure sensor, or a resonant pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin.
24. The method of claim 1, wherein performing the one operative instruction comprises renaming a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according Official Notice is taken however that renaming a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that renaming a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled performance of known functions such as renaming a program.
 
25. The method of claim 1, wherein performing the one operative instruction comprises deleting a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according to the sensed touch parameters and the user’s touch profile.  Griffin does not however specifically list “deleting a program” as one of the functions.  Official Notice is taken however that deleting a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that deleting a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled .

Response To Arguments
35 USC § 112 1st Enablement
Applicant argues:
“the patent states that a mobile terminal may determine an attribute of a user by detecting biologic characteristic information of the user, and call a correspondence between a pressure parameter and operative instructions according to the attribute of the user . . . The detection of the biologic characteristics may
be face recognition, fingerprint recognition, voice recognition, or the like” (1/4/2022 remarks, p. 9–10).
The disclosure indeed asserts such concepts, but fails to teach how an age attribute (i.e. “senior”) can be “determined” by detecting a fingerprint, for example.  TABLE 2 argued by applicant cannot be used without determining this age attribute.

35 USC § 102
Applicant argues:
“Griffin fails to determine a user attribute by detecting biologic characteristic information of a user when the user starts to operate a terminal” (1/4/2022 remarks, p. 11).
	Examiner disagrees.  The training and profile creation correspond to “when 

Applicant argues:
“While Griffin has a function (e.g., an operative instruction), the function is determined based on a user parameter from a training sequence, user history, user profile, or manual threshold settings; the function is not determined based on a user attribute determined by detecting biologic characteristic information of a user when the user starts to operate a terminal” (1/4/2022 remarks, p. 12).
Examiner agrees that Griffin’s function is determined based on the training/profile.  However, determining Griffin’s instruction meets the argued claim language because the training/profile meets the claim language “determine a user attribute” as described above.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)